Case 2:19-cv-01554-ODW-SS Document 35-10 Filed 06/12/19 Page 1 of 3 Page ID #:209




                               EXHIBIT 2
 Case 2:19-cv-01554-ODW-SS Document 35-10 Filed 06/12/19 Page 2 of 3 Page ID #:210




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9

10
     JANE DOE, as next friend for “Jessy,”
     And “SOLOMON”                                          NO. 2:19-cv-01554-ODW-SS
11

12                                Plaintiffs,              DECLARATION OF PLAINTIFF
                                                           “SOLOMON” IN SUPPORT OF
13   v.                                                    RESPONSE TO DEFENDANT’S
                                                           MOTION TO DISMISS
14   CHARLES EDWARD DINKFELD,
                                                            NOTE ON MOTION CALENDAR:
15                                Defendant.                _________________
16

17

18
              “SOLOMON” hereby declares the following to be true and correct under penalty
19
     of perjury of the laws of the State of California:
20
              1.    I am the Plaintiff “Solomon” in this action. I make this Declaration in
21

22   support of my response to the Defendant’s Motion to Dismiss.

23

24

25


                                                                    CAROL L. HEPBURN, P.S.
          DECLARATION OF SOLOMON IN                                    ATTORNEYS AT LAW
          SUPPORT OF RESPONSE TO                              200 FIRST AVENUE WEST, SUITE 550
          DEFENDANT’S MOTION TO DISMISS - 1                            SEATTLE, WA 98119
                                                            TEL: (206) 957-7272 / FAX: (206) 957-7273
Case 2:19-cv-01554-ODW-SS Document 35-10 Filed 06/12/19 Page 3 of 3 Page ID #:211
